DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13-14 recite identical claimed subject matter of the last clause if claim 1 from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuzuyama et al US 2005/0235952 in view of Matekunas et al US 2007/0245818 and Sueoka et al US 2019/0186396.
In Re 1, Kuzuyama teaches
 An engine system including an engine having a cylinder and a piston reciprocatably accommodated in the cylinder (title fig 1), comprising:
an injector attached to the engine and configured to inject fuel into the cylinder (para 80);
a spark plug attached to the engine and configured to ignite a mixture gas of fuel and intake air, the intake air containing fresh air and burnt gas (fig 1, EGR paras 34-39);
a variable valve operating device connected to an intake valve and an exhaust valve, and configured to control opening and closing of the intake valve and the exhaust valve to adjust a filling amount of the intake air (paras 14,26-32,41-42); and
a controller (12) electrically connected to the injector, the spark plug, and the variable valve operating device, and configured to control the injector, the spark plug, and the variable valve operating device according to a demanded load (fig 2) of the engine,
wherein when the engine operates at a given speed (speed fig 2) and the demanded engine load is a first load (bottom limit region of HCCI operable range fig 2) or a second load higher (upper limit region of HCCI operable range fig 2) than the first load, the controller controls the injector and the spark plug so that the mixture gas inside the cylinder combusts by compression ignition (HCCI),
wherein the controller estimates the temperature inside the cylinder at a close timing of the intake valve (steps S2-S3 warm up operation being a temperature and coolant temperatures occurring a closing time of intake valve),
wherein while the engine operates at the given speed and the demanded engine load is the first load, when the temperature is above a first temperature (S3 coolant temperature fig 7), the controller controls the injector and the spark plug so that the entire mixture gas inside the cylinder combusts by compression ignition (S3 yes HCCI), and when the intake-valve-closing temperature is below the first temperature, the controller controls the injector and the spark plug so that at least part of the mixture gas inside the cylinder combusts by flame propagation (warm up operation S1 is spark ignition para 41), and
wherein while the engine operates at the given speed and the demanded engine load is the second load, when the temperature is above a second temperature (S2 warm up threshold) lower than the first temperature (S2 warm up threshold is lower than S3 temperature as a high speed high load HCCI temperature threshold is higher than a warm up threshold due to high temperature EGR gas, paras 47-48,53,69-71), the controller controls the injector and the spark plug so that the entire mixture gas inside the cylinder combusts by compression ignition (HCCI warm up yes), and when the temperature is below the second temperature, the controller controls the injector and the spark plug so that at least part of the mixture gas inside the cylinder combusts by flame propagation (warm up operation S1 from S2 NO is spark ignition para 41).
Kuzuyama does not teach although Matekunas teaches an intake-valve-closing temperature (para 51).  Matekunas further teaches intake valve closure estimation desirably directs injection timing and balancing multiple injections (paras 52-54).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Kuzuyamas temperature with Matekunas’ intake valve closing temperature to direct injection timing and balance multiple injections.
Kuzuyama does not teach although Sueoka teaches and the remaining mixture gas combusts by compression ignition (SPCCI fig 5). Sueoka further teaches SPCCI further improves fuel efficiency compared to SI only (para 76).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Kuzuyama’s SI with Sueoka’s SPCCI to improve fuel efficiency as Sueoka’s SPCCI speed load map fig 5 overlaps with Kuzuyama’s SI speed load map fig 2 regions.

In Re 13-14, Kuzuyama in view of Matekunas and Sueka teaches
13. (New) The engine system of claim 1, wherein while the engine operates at the given speed and the demanded engine load is the second load, when the intake-valve-closing temperature is above the second temperature and below the first temperature, the controller controls the injector and the spark plug so that the entire mixture gas inside the cylinder combusts by compression ignition (see the rejection of the last clause of in re claim 1 as described above over Kuzuyama in view of Matekunas and Sueka).  
14. (New) The engine system of claim 1, wherein while the engine operates at the given speed and the demanded engine load is the second load, the second temperature is a switching temperature (construed as limit or threshold at which different control is commanded, a decision, a yes no determination) above which the controller controls the injector and the spark plug so that the entire mixture gas inside the cylinder combusts by compression ignition and below which the controller controls the injector and the spark plug so that part of the mixture gas inside the cylinder combusts by flame propagation and the remaining mixture gas combusts by compression ignition (see the rejection of the last clause of claim 1 as described above over Kuzuyama in view of Matekunas and Sueka).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuzuyama et al US 2005/0235952 in view of Matekunas et al US 2007/0245818 and Sueoka et al US 2019/0186396 and Tanaka et al US 2019/0145306 and Takahashi et al US 2014/0283784.
In Re 4, Kuzuayam as modified by Matekunas teaches wherein while the engine operates at the given speed and the demanded engine load is the first load, when the intake-valve-closing temperature is above the first temperature, wherein while the engine operates at the given speed and the demanded engine load is the first load, when the intake-close-timing as described in re 1 above.
Kuzuyama does not teach although Tanaka teaches 
the combustion mode includes:
a first compression ignition combustion mode in which the controller controls the injector to make an injection center of gravity be at a first timing (S21 fig 9, fig 14, S53 first mode, para 176), the injection center of gravity being defined based on an injection timing and an injection amount of fuel in one cycle; and
a second compression ignition combustion mode in which the controller controls the injector to make the injection center of gravity be at a second timing (S21 fig 9, fig 14, S53 second mode) later than the first timing (para 185 retard), and
	Kuzuyama further teaches controlling to injection center of gravity improves noise and thermal efficiency para 5.
It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Tanaka’s modes with center of gravity timing to Kuzuyama’s control to improve noise and thermal efficiency.
Kuzuyama does not teach although Takahashi teaches 
temperature is above a third temperature (fig 9 x axis with very high in cylinder temp, fig 9 being CI mode paras 111-114 ) higher than the first temperature, the controller executes the first compression ignition combustion mode (normal CI mode), and when the intake-valve-closing temperature is higher than the first temperature and lower than the third temperature, the controller executes the second compression ignition combustion mode (CI combustion performable range has lower temperature than normal CI mode), and inhibits the operation of the spark plug so that the entire mixture gas inside the cylinder combusts by compression ignition (CI mode is without spark).
Takahashi further teaches reducing combustion noise during mode transitions.
It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Takahashi’s third temperature limit and associated CI only modes to reduce combustion noise during mode transitions.

Allowable Subject Matter
Claims 5-12 allowed.

Response to Arguments
Applicant’s arguments, see pg 13, filed 7/14/22, with respect to objected allowable subject matter have been fully considered and are persuasive.  The objection of claims 5-12 has been withdrawn. 
Applicant's arguments concerning 35 USC 103 rejections have been fully considered but they are not persuasive. 
Applicant argues pgs 14-15 that SPCCI is now claimed in claim 1 last two clauses and that Kuzuyama and Matekunas do not disclose SPCCI.  However examiner finds SPCCI is taught by Sueoka as described above in combination with Kuzuyama and Matekunas.  Applicant argues pg 14 that Matekunas estimates a trapped mass temperature at intake valve closing, which examiner finds is correctly mapped to intake valve closing temperature.
Applicant argues pgs 15-16 that Sueoka does not teach HCCI. However, examiner finds Kuzuyama teaches HCCI.  Applicant further argues modes are not taught as switched by the cited references.  However, examiner finds that the switching determinations between the separate modes as claimed are taught by a combination of the references as described above over Kuzuyama in view of Matekunas and Sueoka.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747